DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/590,947 filed on July 15, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 10-11 are still pending, with claims 1 and 10 being currently amended. Claim 9 is cancelled. 

Response to Arguments
Applicant’s arguments, see page 5-6 of the remarks, filed July 15, 2022, with respect to the 103 rejections of claims 1-8 and 10-11 have been fully considered and are persuasive.  The 103 rejections of claims 1-8 and 10-11 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hasong Lee (No. 69,333) on August 24, 2022.
The application has been amended as follows: the title has been replaced with "MOBILE CARRIER WITH MUTUAL CHARGING".



Double Patenting
Examiner notes that co-pending Application 16/676,836 (‘836) also recites a mobility carrier on a vehicle and charging between the mobility carrier and the vehicle. However, ‘836 fails to include any of the details of the charging that are recited in 16/690,947, or any of the allowable subject matter incorporated into claim 1 in the most recent amendment. The prior art, without relying on impermissible hindsight, additionally fails to further teach or subject the allowable subject matter indicated below. Therefore, a Double Patenting rejection over ‘836 does not appear to be appropriate.


Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “when a destination of the vehicle is input through the carrier controller or the vehicle controller, the carrier controller determines whether the vehicle is capable of traveling to the destination with the amount of charge of the main battery of the vehicle, and wherein, when the destination of the vehicle is input to the vehicle controller, information on the destination of the vehicle is transmitted to the carrier controller through communication” in combination with all the other elements recited in claim 1.
Claims 2-8 and 10-11, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Borroni-Bird et al. US PGPUB 2003/0127261 discloses a wheelchair mobility system with mutual charging between the wheelchair and the vehicle. However, Borroni-Bird fails to further teach or suggest the allowable subject matter indicated above.
Profitt-Brown et al. US PGPUB 2011/0224841 discloses a vehicle charging system which indicates in response to an input destination if a vehicle battery’s remaining charge amount will suffice. However, Profitt-Brown, like Ichikawa (US PGPUB 2013/0079962), fails to teach the unique communication of the destination information between two distinct controllers and the processing of the information by each. Jung (KR 20140036549 A) teaches two controllers but also fails to teach the details of the communication or the destination information. Thus in view of the prior art of record without relying on impermissible hindsight, the claim in totality would not have been obvious to one of ordinary skill before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859